The error complained of is, “'that the damages laid in the declaration are expressed in pounds, and the verdict and judgment as to the damages are in dollars and cents." The defendant pleads payment, upon which issue is joined, and a verdict found for the plaintiff for the damages in dollars and cents.. What injury does this *308produce? None can be discovered. In what point of view can this variance be material? It appears as certainly in this cause, as it can do in any, that the merits have been fully and fairly decided by this verdict, and that this verdict and the judgment thereon may be effectually pleaded in bar, to another suit for the same cause.
Therefore, it is considered by the court, that the judgment aforesaid be affirmed, that the defendants may proceed to have the benefit of the same in the court below, and recover of the plaintiff ten per cent, damages thereon, together with their costs in this behalf expended,'which is ordered to be certified to the circuit court of Shelby county.